Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Double Patenting
2.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of Chakra et al (US Patent 10,963,475 B2, hereinafter “Chakra”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robertson et al. (‘Robertson’ herein after) (US 2010/0199181 A1) in view of Morgan (‘Morgan’ herein after) (US 20070133522 A1), and further in view of Williamson (‘Williamson’ herein after) (US 20120221503 A1).

With respect to claim 1, 
Robertson discloses a method comprising:
receiving data selected by a user and meta-data associated with the data;
analyzing the data (Robertson paragraphs 6 “Based off the metadata, an analyzer can then determine attributes of the group in view of the metadata that most closely match the users design goals or intent. Learning components can also be provided to further refine a possible set of design alternatives to help users determine a desired visualization given a set of data”, 22, 24), using a processor of a computing device, to determine content and structure attributes of the data that are relevant to visualization of the data (Robertson paragraphs 6, 22, 24); and
creating a data visualization by applying the at least one template to the data (Robertson figures 3, 5, paragraphs  24, 26, 30 “At 340, a subset of potential visualizations are generated based on the profile, metadata, and peer information analysis described above. At 350, the generated visualization subset is presented to a user for potential selection as a design candidate from a current data set they desire to visualize (e.g., present one or more visualization alternatives via wizard component that has helped determine the user's design intentions and narrowed the range of possibilities)” and 38 “FIG. 5, a visualization system 500 generates visualization subsets from peer group and metadata sources. In this aspect, peer group and/or metadata group 510 is collected or aggregated. The data 510 can be processed by a data mining component 520 and/or an inference component 530 to determine one or more potential visualizations. Such data 510 can be employed to determine other more suitable visualizations or can be utilized to enhance a present visualization by augmenting the data with data derived from the peer group. As illustrated, after the data 510 is processed, a visualization component 540 dynamically generates a visualization subset at 550 that utilizes the peer group data determined by the data mining component 520 or the inference component 530”). 
Although Robertson substantially teaches the claimed invention, Robertson does not explicitly indicate
analyzing the meta-data, using a processor of the computing device, to determine a context in which the visualization of the data will be used;
accessing a database comprising an aggregation of visualization records from a plurality of users;
Morgan teaches the limitations by stating
receiving data selected by a user and meta-data associated with the data (Morgan [0055], [0068] – [0070] e.g. [0055] FIG. 3 is a basic screen shot of a template 300 used as a basis for evaluating available data relative to performance criteria according to an embodiment of the present invention.  Template 300 may be in the form of an Excel™  spreadsheet, or any other supported word processing format.  Excel is chosen as an example in this embodiment only because of its popularity and synergistic field and data organization properties.  Many other applications may be used to create a template useable by the service for evaluating data. [0068] The Web server 109 communicates with application server 106.  Application server 106 is running an application 401 that leverages core logic 212 and presentation logic 213 to render some useable output.  Data repository 209 includes one or more templates 402 supplied by the client, and secure data, in this case site data and client data.  The application 401 retrieves available data from repository 209 and performs certain calculations, if required according to a template 402 previously submitted by the client and identified in the client order as the template to base calculations from. [0070] The client template that serves as the basis for the report generation may be an Excel™ spreadsheet template.  The template may include entry fields for a template name, various categories, measures of those categories, performance level ranking values, measure anchors, and in some embodiments, additional weighting factors if desired.  Data may be input into the template in spreadsheet cells.  The template may-be created off line and uploaded to the system using a form and import script, or it may be created online using a Web interface.  A client may have multiple templates saved in repository 209 in client data 211.  When ordering a snapshot performance record for an entity the client need only identify the template to be used by the system.  There are many possibilities.  Application instance 401 may rely on an environmental data set including but not limited to user roles [as metadata; referring to the instant application [0029]], actual users, entity classes, entity regions, actual entities, and periods for data aggregation and calculation.  Information such as was just mentioned may be entered into an interface at the time of requesting a report, or it may already be loaded, as an additional template or on the original template);
analyzing the data, using a processor of a computing device, to determine content and structure attributes of the data that are relevant to visualization of the data (Morgan [0014], Claim 14 e.g. [0014] In one embodiment, the module is associated with a template and the objects are defined with attributes specified by the client. [Claim 14] associated with a template and wherein the objects are defined with attributes specified by the client);
analyzing the meta-data, using a processor of the computing device, to determine a context in which the visualization of the data will be used (Morgan [0049], [0055], [0068] – [0071] and Fig. 4 e.g. [0049] Client database 211 is adapted to warehouse all proprietary client information and data used to create reports and periodic snapshots according to the client business model and templates employed by the client.  Client data 211 may include security roles for authorized personnel, password and personal identification number (PIN) information, billing information, user identifications, and other data required to enable proper security and billing to clients. [0055] FIG. 3 is a basic screen shot of a template 300 used as a basis for evaluating available data relative to performance criteria according to an embodiment of the present invention.  Template 300 may be in the form of an Excel.TM.  spreadsheet, or any other supported word processing format.  Excel is chosen as an example in this embodiment only because of its popularity and synergistic field and data organization properties.  Many other applications may be used to create a template useable by the service for evaluating data. [0068] The Web server 109 communicates with application server 106.  Application server 106 is running an application 401 that leverages core logic 212 and presentation logic 213 to render some useable output.  Data repository 209 includes one or more templates 402 supplied by the client, and secure data, in this case site data and client data.  The application 401 retrieves available data from repository 209 and performs certain calculations, if required according to a template 402 previously submitted by the client and identified in the client order as the template to base calculations from. [0070] The client template that serves as the basis for the report generation may be an Excel.TM.  spreadsheet template.  The template may include entry fields for a template name, various categories, measures of those categories, performance level ranking values, measure anchors, and in some embodiments, additional weighting factors if desired.  Data may be input into the template in spreadsheet cells.  The template may-be created off line and uploaded to the system using a form and import script, or it may be created online using a Web interface.  A client may have multiple templates saved in repository 209 in client data 211.  When ordering a snapshot performance record for an entity the client need only identify the template to be used by the system.  There are many possibilities.  Application instance 401 may rely on an environmental data set including but not limited to user roles [as metadata; referring to the instant application [0029]], actual users, entity classes, entity regions, actual entities, and periods for data aggregation and calculation.  Information such as was just mentioned may be entered into an interface at the time of requesting a report, or it may already be loaded, as an additional template or on the original template. [0071] It is important to note herein that a snapshot record may be ordered based on template criteria for virtually any period of time.  A snapshot is generally a record of performance activity and ranking that can be automatically delivered on a repeating basis using the same template criteria.  A full report generation may include information that is basically fed into the system at the time of the request.  A snapshot may be based on a specific template and reports performance for some period or periods.  It is generally consistent with an entity, and may include data capture fields and fields of data that are calculated at the thine of generation of the snapshot.  A snapshot record may store information such as present performance and future performance commitments, performance rankings, and related documentation, in many forms.  A snapshot record may be created after the supporting template and environment data is available in the system database); and
creating a data visualization by applying the at least one template to the data.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Morgan’s teaching would have allowed Robertson to enable business professionals to quickly develop, apply and improve their own customized solutions for defining, capturing, and reporting performance data and to have solutions working on their behalf in a secure third party0brokered service environment (Morgan [0007]).
Although Robertson and Morgan combination substantially teaches the claimed invention, they do not explicitly indicate selecting, based on a use history of the user, at least one template from the visualization records that matches the data attributes and context.
Williamson teaches the limitations by stating
selecting, based on a use history of the user, at least one template from the visualization records that matches the data attributes and context (Williamson [0013] – [0014], [0030] e.g. [0013] Embodiments relate to systems and methods for generating an interpolation data template to normalize analytic runs.  More particularly, embodiments relate to platforms and techniques that can generate and derive a set of interpolation templates that can be used to initially generate and/or normalize a set of interpolation results from a set of operative data under study.  In aspects, an interpolation history database can store the constituent data and attributes or metadata from the interpolation process itself as well as the interpolation results from a variety of previously-performed interpolation analyses or reports, such as medical analyses, financial analyses, engineering or technical analyses, and/or other analytic runs using interpolation platforms, services, or techniques.  An interpolation engine can be configured to access and scrutinize and/or mine that data to discover or locate data sets having a similar size, dimension, format, content, attributes, and/or other characteristics, for instance based on a matching or similarity of constituent data and the corresponding interpolation classifications.  The interpolation engine can then apply a set of extraction rules to construct an interpolation template for data that is grouped in the same class or category, or with the same patterns or implied information, meaning values which reflect for instance a normalized, average or default value for individual variables in the expected interpolation results.  When new analyses are initiated, the user can access the set of interpolation templates, have a matching template identified or select a template themselves, and apply that template to the current operative data to generate an initial set of results that correspond to an implied data function and formulas to the normalized, average, best-available, and/or optimized values or results derived from the output patterns of the collected historical runs.  In aspects, the template-derived results can be calculated or generated without performing complete initial interpolation processing, or any initial interpolation processing, thus providing a gain in computational efficiency.  That initial set of template-derived data can then be used to perform further interpolation processing, and/or can be accepted as satisfactory interpolation results [as
selecting (e.g. selected; identified), based on a use history of the user (e.g. historical run), at least one template (e.g. template) from the visualization records (e.g. templates; displayed) that matches (e.g. matching) the data attributes (e.g. attributes) and context (e.g. constituent data)]. [0014] In terms of the interpolated data which the weighting module, tool, or logic can access and operated on, that underlying data can be generated by one or more underlying interpolation platforms which access or retrieve a set of historical, operational, archival, or other operative data related to captured technical, financial, medical, or other operations, and supply that operative data as well as seeded data by the user to an interpolation engine. [0030] More particularly, and as for shown in FIG. 5, in embodiments, the interpolation engine 104 of client 102 can be configured to access or interact with an interpolation history database 162, which can in turn host a set of historical interpolation results 164.  The set of historical interpolation results 164 can represent or encode the aggregated results of interpolation studies, reports, or outputs from one or more users over time).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Williamson’s teaching would have allowed Robertson and Morgan combination to enable business professionals to quickly develop, apply and improve their own customized solutions for defining, capturing, and reporting performance data and to have solutions working on their behalf in a secure third party0brokered service environment (Morgan [0007]).

With respect to claim 2,
Robertson as modified discloses the method of claim 1, further comprising creating a plurality of data visualizations by applying templates from the database that most closely match the data and meta-data (Robertson figures 3, 5, paragraphs 24, 26, 30 “At 340, a subset of potential visualizations are generated based on the profile, metadata, and peer information analysis described above. At 350, the generated visualization subset is presented to a user for potential selection as a design candidate from a current data set they desire to visualize”). With respect to claim 3,
Robertson as modified discloses the method of claim 2, further comprising displaying the plurality of data visualizations to the user for selection (Robertson paragraphs 6 “Based off the metadata, an analyzer can then determine attributes of the group in view of the metadata that most closely match the users design goals or intent. Learning components can also be provided to further refine a possible set of design alternatives to help users determine a desired visualization given a set of data”, 22, 24). With respect to claim 4,
Robertson as modified discloses the method of claim 3, further comprising receiving from the user an indication of which of the data visualizations the user has selected (Robertson figures 3, 5 and paragraphs 20, 24, 26). With respect to claim 5,
Robertson as modified discloses the method of claim 1, in which creating a data visualization comprises communicating settings to an application on the user’s computing device (Robertson paragraphs 6, 22, 24, Robertson and paragraphs 10-11 e.g. application). With respect to claim 6,
Robertson as modified discloses the method of claim 1, in which the analyzing the structure and content attributes of the data comprises determining how many rows and columns are in the data and which portions of the data are numeric or alphanumeric (Robertson paragraphs 6 “Based off the metadata, an analyzer can then determine attributes of the group in view of the metadata that most closely match the users design goals or intent. Learning components can also be provided to further refine a possible set of design alternatives to help users determine a desired visualization given a set of data”, 22, 24).With respect to claim 7,
Robertson as modified discloses the method of claim 1, in which receiving data selected by a user comprises receiving data dragged by the user into an input of the processor from a data source (Robertson paragraphs 6 “Data can be tagged via metadata to provide some clue as to how a particular type of data was visualized based off of past experiences of the group”, 20 “In this case, the wizard 130 is employed to help a visualization designer craft a desired visualization by utilizing mined or inferred data from the peer groups 110. As shown, an analyzer 140 processes metadata 150 and peer group data 110 to generate visualization experience information for the wizard 130. The metadata 150 can be associated with various tags on data. Some tags may indicate what type of users or peers have operated on similar types of data (or data sets) in the past” and figure 5). With respect to claim 8,
Robertson as modified discloses the method of claim 1, in which receiving data selected by a user comprises receiving data dragged by the user into a web page or application from different source (Robertson paragraphs 6 “Data can be tagged via metadata to provide some clue as to how a particular type of data was visualized based off of past experiences of the group”, 20 “In this case, the wizard 130 is employed to help a visualization designer craft a desired visualization by utilizing mined or inferred data from the peer groups 110. As shown, an analyzer 140 processes metadata 150 and peer group data 110 to generate visualization experience information for the wizard 130. The metadata 150 can be associated with various tags on data. Some tags may indicate what type of users or peers have operated on similar types of data (or data sets) in the past” and figure 5). With respect to claim 9,
Robertson as modified discloses the method of claim 8, further comprising receiving from the user an indication of in which application the data visualization will be presented (Robertson paragraphs 6, 22, 24). With respect to claim 10,
Robertson as modified discloses the method of claim 1, in which creating a data visualization by applying the at least one template to the data comprises selecting a data format that is compatible with an application into which the data was dragged (Robertson figures 3, 5, paragraph 27). With respect to claim 11,
Robertson as modified discloses the method of claim 1, analyzing the meta-data to determine a context in which the visualization of the data will be used comprises determining an identity of the user (Robertson paragraphs 6 “Data can be tagged via metadata to provide some clue as to how a particular type of data was visualized based off of past experiences of the group”, 20 “In this case, the wizard 130 is employed to help a visualization designer craft a desired visualization by utilizing mined or inferred data from the peer groups 110. As shown, an analyzer 140 processes metadata 150 and peer group data 110 to generate visualization experience information for the wizard 130. The metadata 150 can be associated with various tags on data. Some tags may indicate what type of users or peers have operated on similar types of data (or data sets) in the past” and figure 5). 
Morgan further discloses accessing a template database comprises selecting templates that are marked as having been previously used by the user (Morgan [0010] – [0011], [0040] – [0043], [0055], [0068] – [0071] e.g. a template previously submitted by the client and identified in the client order as the template to base calculations from – A snapshot is generally a record of performance activity and ranking that can be automatically delivered on a repeating basis using the same template criteria).With respect to claim 12,
Robertson as modified discloses the method of claim 11, in which the meta-data comprises information identifying an audience of the data visualization (Robertson paragraphs 6 “Based off the metadata, an analyzer can then determine attributes of the group in view of the metadata that most closely match the users design goals or intent. Learning components can also be provided to further refine a possible set of design alternatives to help users determine a desired visualization given a set of data”, 22, 24). With respect to claim 13,
Robertson as modified discloses the method of claim 12, in which selection of the at least one template comprises selection of a template that are marked as having been previously been presented to the audience (Robertson paragraphs 6 “Based off the metadata, an analyzer can then determine attributes of the group in view of the metadata that most closely match the users design goals or intent. Learning components can also be provided to further refine a possible set of design alternatives to help users determine a desired visualization given a set of data”, 22, 26). With respect to claim 14,
Robertson as modified discloses the method of claim 1, further comprising recording use of templates stored in the database by a plurality of users by recording: characteristics of visualizations used by the plurality of users, characteristics of the data supplied by the plurality of users and meta-data in visualization requests received from the plurality of users (Robertson paragraphs 6 “Data can be tagged via metadata to provide some clue as to how a particular type of data was visualized based off of past experiences of the group”, 20 “In this case, the wizard 130 is employed to help a visualization designer craft a desired visualization by utilizing mined or inferred data from the peer groups 110. As shown, an analyzer 140 processes metadata 150 and peer group data 110 to generate visualization experience information for the wizard 130. The metadata 150 can be associated with various tags on data. Some tags may indicate what type of users or peers have operated on similar types of data (or data sets) in the past” and figure 5).With respect to claim 15,
Robertson as modified discloses the method of claim 1, further comprising generating visualization best practices based on visualization records by the plurality of users stored in the database (Robertson figures 3, 5, paragraphs  24, 26, 30 “At 340, a subset of potential visualizations are generated based on the profile, metadata, and peer information analysis described above. At 350, the generated visualization subset is presented to a user for potential selection as a design candidate from a current data set they desire to visualize). With respect to claim 16,
Robertson as modified discloses the method of claim 16, further comprising transmitting and recording post generation meta-data, the post generation meta-data comprising a record of how the user modified and used the data visualization, the post generation meta-data being stored in the database (Robertson paragraphs 6, 22, 24). With respect to claim 17,
Robertson as modified discloses the method of claim 1, further comprising generating a new template from the post generation meta-data, the new template being tagged with the identity of the user and audience of the data visualization (Robertson paragraphs 6 “Data can be tagged via metadata to provide some clue as to how a particular type of data was visualized based off of past experiences of the group”, 20 “In this case, the wizard 130 is employed to help a visualization designer craft a desired visualization by utilizing mined or inferred data from the peer groups 110. As shown, an analyzer 140 processes metadata 150 and peer group data 110 to generate visualization experience information for the wizard 130. The metadata 150 can be associated with various tags on data. Some tags may indicate what type of users or peers have operated on similar types of data (or data sets) in the past” and figure 5). With respect to claim 19,
Morgan further discloses
an interface module for receiving a data visualization request from a user, the data visualization request comprising data and meta-data describing a context of the request (Morgan [0070] e.g. [0070] When ordering a snapshot performance record for an entity the client need only identify the template to be used by the system.  There are many possibilities.  Application instance 401 may rely on an environmental data set including but not limited to user roles [as metadata; referring to the instant application [0029]], actual users, entity classes, entity regions, actual entities, and periods for data aggregation and calculation.  Information such as was just mentioned may be entered into an interface at the time of requesting a report, or it may already be loaded, as an additional template or on the original template); and
a database comprising records of previous data visualizations by multiple users, each record comprising: templates, descriptions of data visualized (Morgan [0010] e.g. [0010] In one embodiment, the public data includes templates created by clients, the templates of the form of a table containing suggestive rules for reporting, performance level guidelines, and suggested entity types), and meta-data associated with the data (Morgan [0070] e.g. [0070] When ordering a snapshot performance record for an entity the client need only identify the template to be used by the system.  There are many possibilities.  Application instance 401 may rely on an environmental data set including but not limited to user roles [as metadata; referring to the instant application [0029]], actual users, entity classes, entity regions, actual entities, and periods for data aggregation and calculation.  Information such as was just mentioned may be entered into an interface at the time of requesting a report, or it may already be loaded, as an additional template or on the original template). 
Claim 20 is same as claim 19 and is rejected for the same reasons as applied hereinabove.


6.	Claims 1-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robertson in view of Morgan, and further in view of Beringer et al. (‘Beringer’ herein after) (US 20040119752 A1).

With respect to claim 1, 
Robertson discloses a method comprising:
receiving data selected by a user and meta-data associated with the data;
analyzing the data (Robertson paragraphs 6 “Based off the metadata, an analyzer can then determine attributes of the group in view of the metadata that most closely match the users design goals or intent. Learning components can also be provided to further refine a possible set of design alternatives to help users determine a desired visualization given a set of data”, 22, 24), using a processor of a computing device, to determine content and structure attributes of the data that are relevant to visualization of the data (Robertson paragraphs 6, 22, 24); and
creating a data visualization by applying the at least one template to the data (Robertson figures 3, 5, paragraphs  24, 26, 30 “At 340, a subset of potential visualizations are generated based on the profile, metadata, and peer information analysis described above. At 350, the generated visualization subset is presented to a user for potential selection as a design candidate from a current data set they desire to visualize (e.g., present one or more visualization alternatives via wizard component that has helped determine the user's design intentions and narrowed the range of possibilities)” and 38 “FIG. 5, a visualization system 500 generates visualization subsets from peer group and metadata sources. In this aspect, peer group and/or metadata group 510 is collected or aggregated. The data 510 can be processed by a data mining component 520 and/or an inference component 530 to determine one or more potential visualizations. Such data 510 can be employed to determine other more suitable visualizations or can be utilized to enhance a present visualization by augmenting the data with data derived from the peer group. As illustrated, after the data 510 is processed, a visualization component 540 dynamically generates a visualization subset at 550 that utilizes the peer group data determined by the data mining component 520 or the inference component 530”). 
Although Robertson substantially teaches the claimed invention, Robertson does not explicitly indicate
analyzing the meta-data, using a processor of the computing device, to determine a context in which the visualization of the data will be used;
accessing a database comprising an aggregation of visualization records from a plurality of users;
Morgan teaches the limitations by stating
receiving data selected by a user and meta-data associated with the data (Morgan [0055], [0068] – [0070] e.g. [0055] FIG. 3 is a basic screen shot of a template 300 used as a basis for evaluating available data relative to performance criteria according to an embodiment of the present invention.  Template 300 may be in the form of an Excel™  spreadsheet, or any other supported word processing format.  Excel is chosen as an example in this embodiment only because of its popularity and synergistic field and data organization properties.  Many other applications may be used to create a template useable by the service for evaluating data. [0068] The Web server 109 communicates with application server 106.  Application server 106 is running an application 401 that leverages core logic 212 and presentation logic 213 to render some useable output.  Data repository 209 includes one or more templates 402 supplied by the client, and secure data, in this case site data and client data.  The application 401 retrieves available data from repository 209 and performs certain calculations, if required according to a template 402 previously submitted by the client and identified in the client order as the template to base calculations from. [0070] The client template that serves as the basis for the report generation may be an Excel™ spreadsheet template.  The template may include entry fields for a template name, various categories, measures of those categories, performance level ranking values, measure anchors, and in some embodiments, additional weighting factors if desired.  Data may be input into the template in spreadsheet cells.  The template may-be created off line and uploaded to the system using a form and import script, or it may be created online using a Web interface.  A client may have multiple templates saved in repository 209 in client data 211.  When ordering a snapshot performance record for an entity the client need only identify the template to be used by the system.  There are many possibilities.  Application instance 401 may rely on an environmental data set including but not limited to user roles [as metadata; referring to the instant application [0029]], actual users, entity classes, entity regions, actual entities, and periods for data aggregation and calculation.  Information such as was just mentioned may be entered into an interface at the time of requesting a report, or it may already be loaded, as an additional template or on the original template);
analyzing the data, using a processor of a computing device, to determine content and structure attributes of the data that are relevant to visualization of the data (Morgan [0014], Claim 14 e.g. [0014] In one embodiment, the module is associated with a template and the objects are defined with attributes specified by the client. [Claim 14] associated with a template and wherein the objects are defined with attributes specified by the client);
analyzing the meta-data, using a processor of the computing device, to determine a context in which the visualization of the data will be used (Morgan [0049], [0055], [0068] – [0071] and Fig. 4 e.g. [0049] Client database 211 is adapted to warehouse all proprietary client information and data used to create reports and periodic snapshots according to the client business model and templates employed by the client.  Client data 211 may include security roles for authorized personnel, password and personal identification number (PIN) information, billing information, user identifications, and other data required to enable proper security and billing to clients. [0055] FIG. 3 is a basic screen shot of a template 300 used as a basis for evaluating available data relative to performance criteria according to an embodiment of the present invention.  Template 300 may be in the form of an Excel.TM.  spreadsheet, or any other supported word processing format.  Excel is chosen as an example in this embodiment only because of its popularity and synergistic field and data organization properties.  Many other applications may be used to create a template useable by the service for evaluating data. [0068] The Web server 109 communicates with application server 106.  Application server 106 is running an application 401 that leverages core logic 212 and presentation logic 213 to render some useable output.  Data repository 209 includes one or more templates 402 supplied by the client, and secure data, in this case site data and client data.  The application 401 retrieves available data from repository 209 and performs certain calculations, if required according to a template 402 previously submitted by the client and identified in the client order as the template to base calculations from. [0070] The client template that serves as the basis for the report generation may be an Excel.TM.  spreadsheet template.  The template may include entry fields for a template name, various categories, measures of those categories, performance level ranking values, measure anchors, and in some embodiments, additional weighting factors if desired.  Data may be input into the template in spreadsheet cells.  The template may-be created off line and uploaded to the system using a form and import script, or it may be created online using a Web interface.  A client may have multiple templates saved in repository 209 in client data 211.  When ordering a snapshot performance record for an entity the client need only identify the template to be used by the system.  There are many possibilities.  Application instance 401 may rely on an environmental data set including but not limited to user roles [as metadata; referring to the instant application [0029]], actual users, entity classes, entity regions, actual entities, and periods for data aggregation and calculation.  Information such as was just mentioned may be entered into an interface at the time of requesting a report, or it may already be loaded, as an additional template or on the original template. [0071] It is important to note herein that a snapshot record may be ordered based on template criteria for virtually any period of time.  A snapshot is generally a record of performance activity and ranking that can be automatically delivered on a repeating basis using the same template criteria.  A full report generation may include information that is basically fed into the system at the time of the request.  A snapshot may be based on a specific template and reports performance for some period or periods.  It is generally consistent with an entity, and may include data capture fields and fields of data that are calculated at the thine of generation of the snapshot.  A snapshot record may store information such as present performance and future performance commitments, performance rankings, and related documentation, in many forms.  A snapshot record may be created after the supporting template and environment data is available in the system database); and
creating a data visualization by applying the at least one template to the data.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Morgan’s teaching would have allowed Robertson to enable business professionals to quickly develop, apply and improve their own customized solutions for defining, capturing, and reporting performance data and to have solutions working on their behalf in a secure third party0brokered service environment (Morgan [0007]).
Although Robertson and Morgan combination substantially teaches the claimed invention, they do not explicitly indicate selecting, based on a use history of the user, at least one template from the visualization records that matches the data attributes and context.
Beringer teaches the limitations by stating
selecting, based on a use history of the user, at least one template from the visualization records that matches the data attributes and context (Beringer [0078], [0080], [0082] e.g. [0080] Whenever there is a concept of myObjects, myRecentObjects, myRelatedObjects or myPreferredObjects, then an Object Picker UI pattern, provided by the UI tool 260, can be included that let users pick their favorite object directly.  In the Guided Procedures Framework, MyTemplates can be a set of personalized or preferred templates which may searched and selected when instantiating a guided procedure.  The templates may be created according to a user's workflow without specialized software skills.  The templates may be arranged for single work steps or entire business processes.  The templates may be self-adapting based on collaborative filtering (i.e., what users are usually doing) and history tracking (i.e., what a particular user usually does).  Whenever people are to be searched for, either for choosing one individual person or for generating a collection of people meeting some criterion, the resource finder concept should be applied.  A key aspect of searching for a person can be described as an attribute within the user's activity, qualification, interest, and collaboration profile [as
selecting (e.g. selected; self-adapting), based on a use history of the user (e.g. history tracking (i.e., what a particular user usually does)), at least one template (e.g. template) from the visualization records (e.g. templates; standardized views) that matches the data attributes (e.g. attributes) and context (e.g. context)
]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Beringer’s teaching would have allowed Robertson and Morgan combination to enable business professionals to quickly develop, apply and improve their own customized solutions for defining, capturing, and reporting performance data and to have solutions working on their behalf in a secure third party0brokered service environment (Morgan [0007]).

7.	Claims 1-7, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robertson in view of Morgan, and further in view of Daly (‘Daly’ herein after) (US 20130031470 A1).

With respect to claim 1, 
Robertson discloses a method comprising:
receiving data selected by a user and meta-data associated with the data;
analyzing the data (Robertson paragraphs 6 “Based off the metadata, an analyzer can then determine attributes of the group in view of the metadata that most closely match the users design goals or intent. Learning components can also be provided to further refine a possible set of design alternatives to help users determine a desired visualization given a set of data”, 22, 24), using a processor of a computing device, to determine content and structure attributes of the data that are relevant to visualization of the data (Robertson paragraphs 6, 22, 24); and
creating a data visualization by applying the at least one template to the data (Robertson figures 3, 5, paragraphs  24, 26, 30 “At 340, a subset of potential visualizations are generated based on the profile, metadata, and peer information analysis described above. At 350, the generated visualization subset is presented to a user for potential selection as a design candidate from a current data set they desire to visualize (e.g., present one or more visualization alternatives via wizard component that has helped determine the user's design intentions and narrowed the range of possibilities)” and 38 “FIG. 5, a visualization system 500 generates visualization subsets from peer group and metadata sources. In this aspect, peer group and/or metadata group 510 is collected or aggregated. The data 510 can be processed by a data mining component 520 and/or an inference component 530 to determine one or more potential visualizations. Such data 510 can be employed to determine other more suitable visualizations or can be utilized to enhance a present visualization by augmenting the data with data derived from the peer group. As illustrated, after the data 510 is processed, a visualization component 540 dynamically generates a visualization subset at 550 that utilizes the peer group data determined by the data mining component 520 or the inference component 530”). 
Although Robertson substantially teaches the claimed invention, Robertson does not explicitly indicate
analyzing the meta-data, using a processor of the computing device, to determine a context in which the visualization of the data will be used;
accessing a database comprising an aggregation of visualization records from a plurality of users;
Morgan teaches the limitations by stating
receiving data selected by a user and meta-data associated with the data (Morgan [0055], [0068] – [0070] e.g. [0055] FIG. 3 is a basic screen shot of a template 300 used as a basis for evaluating available data relative to performance criteria according to an embodiment of the present invention.  Template 300 may be in the form of an Excel™  spreadsheet, or any other supported word processing format.  Excel is chosen as an example in this embodiment only because of its popularity and synergistic field and data organization properties.  Many other applications may be used to create a template useable by the service for evaluating data. [0068] The Web server 109 communicates with application server 106.  Application server 106 is running an application 401 that leverages core logic 212 and presentation logic 213 to render some useable output.  Data repository 209 includes one or more templates 402 supplied by the client, and secure data, in this case site data and client data.  The application 401 retrieves available data from repository 209 and performs certain calculations, if required according to a template 402 previously submitted by the client and identified in the client order as the template to base calculations from. [0070] The client template that serves as the basis for the report generation may be an Excel™ spreadsheet template.  The template may include entry fields for a template name, various categories, measures of those categories, performance level ranking values, measure anchors, and in some embodiments, additional weighting factors if desired.  Data may be input into the template in spreadsheet cells.  The template may-be created off line and uploaded to the system using a form and import script, or it may be created online using a Web interface.  A client may have multiple templates saved in repository 209 in client data 211.  When ordering a snapshot performance record for an entity the client need only identify the template to be used by the system.  There are many possibilities.  Application instance 401 may rely on an environmental data set including but not limited to user roles [as metadata; referring to the instant application [0029]], actual users, entity classes, entity regions, actual entities, and periods for data aggregation and calculation.  Information such as was just mentioned may be entered into an interface at the time of requesting a report, or it may already be loaded, as an additional template or on the original template);
analyzing the data, using a processor of a computing device, to determine content and structure attributes of the data that are relevant to visualization of the data (Morgan [0014], Claim 14 e.g. [0014] In one embodiment, the module is associated with a template and the objects are defined with attributes specified by the client. [Claim 14] associated with a template and wherein the objects are defined with attributes specified by the client);
analyzing the meta-data, using a processor of the computing device, to determine a context in which the visualization of the data will be used (Morgan [0049], [0055], [0068] – [0071] and Fig. 4 e.g. [0049] Client database 211 is adapted to warehouse all proprietary client information and data used to create reports and periodic snapshots according to the client business model and templates employed by the client.  Client data 211 may include security roles for authorized personnel, password and personal identification number (PIN) information, billing information, user identifications, and other data required to enable proper security and billing to clients. [0055] FIG. 3 is a basic screen shot of a template 300 used as a basis for evaluating available data relative to performance criteria according to an embodiment of the present invention.  Template 300 may be in the form of an Excel.TM.  spreadsheet, or any other supported word processing format.  Excel is chosen as an example in this embodiment only because of its popularity and synergistic field and data organization properties.  Many other applications may be used to create a template useable by the service for evaluating data. [0068] The Web server 109 communicates with application server 106.  Application server 106 is running an application 401 that leverages core logic 212 and presentation logic 213 to render some useable output.  Data repository 209 includes one or more templates 402 supplied by the client, and secure data, in this case site data and client data.  The application 401 retrieves available data from repository 209 and performs certain calculations, if required according to a template 402 previously submitted by the client and identified in the client order as the template to base calculations from. [0070] The client template that serves as the basis for the report generation may be an Excel.TM.  spreadsheet template.  The template may include entry fields for a template name, various categories, measures of those categories, performance level ranking values, measure anchors, and in some embodiments, additional weighting factors if desired.  Data may be input into the template in spreadsheet cells.  The template may-be created off line and uploaded to the system using a form and import script, or it may be created online using a Web interface.  A client may have multiple templates saved in repository 209 in client data 211.  When ordering a snapshot performance record for an entity the client need only identify the template to be used by the system.  There are many possibilities.  Application instance 401 may rely on an environmental data set including but not limited to user roles [as metadata; referring to the instant application [0029]], actual users, entity classes, entity regions, actual entities, and periods for data aggregation and calculation.  Information such as was just mentioned may be entered into an interface at the time of requesting a report, or it may already be loaded, as an additional template or on the original template. [0071] It is important to note herein that a snapshot record may be ordered based on template criteria for virtually any period of time.  A snapshot is generally a record of performance activity and ranking that can be automatically delivered on a repeating basis using the same template criteria.  A full report generation may include information that is basically fed into the system at the time of the request.  A snapshot may be based on a specific template and reports performance for some period or periods.  It is generally consistent with an entity, and may include data capture fields and fields of data that are calculated at the thine of generation of the snapshot.  A snapshot record may store information such as present performance and future performance commitments, performance rankings, and related documentation, in many forms.  A snapshot record may be created after the supporting template and environment data is available in the system database); and
creating a data visualization by applying the at least one template to the data.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Morgan’s teaching would have allowed Robertson to enable business professionals to quickly develop, apply and improve their own customized solutions for defining, capturing, and reporting performance data and to have solutions working on their behalf in a secure third party0brokered service environment (Morgan [0007]).
Although Robertson and Morgan combination substantially teaches the claimed invention, they do not explicitly indicate selecting, based on a use history of the user, at least one template from the visualization records that matches the data attributes and context.
Daly teaches the limitations by stating
selecting, based on a use history of the user, at least one template from the visualization records that matches the data attributes and context (Daly [0033] e.g. [0033] The template may be determined or created based on a user's interests, profile data, user provided data, search behaviors, search history, click history, book marking activities, relation to other users, or any other information learned about the user during interactions on the computer.  A user's profile may be simple, i.e., the user visits sports web sites, or highly complex, based on known techniques, i.e., search queries, web sites visited, purchases, social networks, or even other non-web based applications.  Templates may be created by a template generator engine or may be selected from a library of templates that were previously generated by template generators or individual template designers.  Templates as used herein includes other attributes and is not restricted to the arrangement of the content modules or placement, but may denote other personalized display characteristics, such as colors, fonts, borders, headings, etc. [as
selecting (e.g. selected; determined), based on a use history of the user (e.g. click history), at least one template (e.g. template) from the visualization records (e.g. templates; personalized display characteristics) that matches the data attributes (e.g. attributes) and context (e.g. content)
]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Daly’s teaching would have allowed Robertson and Morgan combination to enable business professionals to quickly develop, apply and improve their own customized solutions for defining, capturing, and reporting performance data and to have solutions working on their behalf in a secure third party0brokered service environment (Morgan [0007]).

8.	Claims 1-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robertson in view of Morgan, and further in view of Zagorie (‘Zagorie’ herein after) (US 8423889 B1).

With respect to claim 1, 
Robertson discloses a method comprising:
receiving data selected by a user and meta-data associated with the data;
analyzing the data (Robertson paragraphs 6 “Based off the metadata, an analyzer can then determine attributes of the group in view of the metadata that most closely match the users design goals or intent. Learning components can also be provided to further refine a possible set of design alternatives to help users determine a desired visualization given a set of data”, 22, 24), using a processor of a computing device, to determine content and structure attributes of the data that are relevant to visualization of the data (Robertson paragraphs 6, 22, 24); and
creating a data visualization by applying the at least one template to the data (Robertson figures 3, 5, paragraphs  24, 26, 30 “At 340, a subset of potential visualizations are generated based on the profile, metadata, and peer information analysis described above. At 350, the generated visualization subset is presented to a user for potential selection as a design candidate from a current data set they desire to visualize (e.g., present one or more visualization alternatives via wizard component that has helped determine the user's design intentions and narrowed the range of possibilities)” and 38 “FIG. 5, a visualization system 500 generates visualization subsets from peer group and metadata sources. In this aspect, peer group and/or metadata group 510 is collected or aggregated. The data 510 can be processed by a data mining component 520 and/or an inference component 530 to determine one or more potential visualizations. Such data 510 can be employed to determine other more suitable visualizations or can be utilized to enhance a present visualization by augmenting the data with data derived from the peer group. As illustrated, after the data 510 is processed, a visualization component 540 dynamically generates a visualization subset at 550 that utilizes the peer group data determined by the data mining component 520 or the inference component 530”). 
Although Robertson substantially teaches the claimed invention, Robertson does not explicitly indicate
analyzing the meta-data, using a processor of the computing device, to determine a context in which the visualization of the data will be used;
accessing a database comprising an aggregation of visualization records from a plurality of users;
Morgan teaches the limitations by stating
receiving data selected by a user and meta-data associated with the data (Morgan [0055], [0068] – [0070] e.g. [0055] FIG. 3 is a basic screen shot of a template 300 used as a basis for evaluating available data relative to performance criteria according to an embodiment of the present invention.  Template 300 may be in the form of an Excel™  spreadsheet, or any other supported word processing format.  Excel is chosen as an example in this embodiment only because of its popularity and synergistic field and data organization properties.  Many other applications may be used to create a template useable by the service for evaluating data. [0068] The Web server 109 communicates with application server 106.  Application server 106 is running an application 401 that leverages core logic 212 and presentation logic 213 to render some useable output.  Data repository 209 includes one or more templates 402 supplied by the client, and secure data, in this case site data and client data.  The application 401 retrieves available data from repository 209 and performs certain calculations, if required according to a template 402 previously submitted by the client and identified in the client order as the template to base calculations from. [0070] The client template that serves as the basis for the report generation may be an Excel™ spreadsheet template.  The template may include entry fields for a template name, various categories, measures of those categories, performance level ranking values, measure anchors, and in some embodiments, additional weighting factors if desired.  Data may be input into the template in spreadsheet cells.  The template may-be created off line and uploaded to the system using a form and import script, or it may be created online using a Web interface.  A client may have multiple templates saved in repository 209 in client data 211.  When ordering a snapshot performance record for an entity the client need only identify the template to be used by the system.  There are many possibilities.  Application instance 401 may rely on an environmental data set including but not limited to user roles [as metadata; referring to the instant application [0029]], actual users, entity classes, entity regions, actual entities, and periods for data aggregation and calculation.  Information such as was just mentioned may be entered into an interface at the time of requesting a report, or it may already be loaded, as an additional template or on the original template);
analyzing the data, using a processor of a computing device, to determine content and structure attributes of the data that are relevant to visualization of the data (Morgan [0014], Claim 14 e.g. [0014] In one embodiment, the module is associated with a template and the objects are defined with attributes specified by the client. [Claim 14] associated with a template and wherein the objects are defined with attributes specified by the client);
analyzing the meta-data, using a processor of the computing device, to determine a context in which the visualization of the data will be used (Morgan [0049], [0055], [0068] – [0071] and Fig. 4 e.g. [0049] Client database 211 is adapted to warehouse all proprietary client information and data used to create reports and periodic snapshots according to the client business model and templates employed by the client.  Client data 211 may include security roles for authorized personnel, password and personal identification number (PIN) information, billing information, user identifications, and other data required to enable proper security and billing to clients. [0055] FIG. 3 is a basic screen shot of a template 300 used as a basis for evaluating available data relative to performance criteria according to an embodiment of the present invention.  Template 300 may be in the form of an Excel.TM.  spreadsheet, or any other supported word processing format.  Excel is chosen as an example in this embodiment only because of its popularity and synergistic field and data organization properties.  Many other applications may be used to create a template useable by the service for evaluating data. [0068] The Web server 109 communicates with application server 106.  Application server 106 is running an application 401 that leverages core logic 212 and presentation logic 213 to render some useable output.  Data repository 209 includes one or more templates 402 supplied by the client, and secure data, in this case site data and client data.  The application 401 retrieves available data from repository 209 and performs certain calculations, if required according to a template 402 previously submitted by the client and identified in the client order as the template to base calculations from. [0070] The client template that serves as the basis for the report generation may be an Excel.TM.  spreadsheet template.  The template may include entry fields for a template name, various categories, measures of those categories, performance level ranking values, measure anchors, and in some embodiments, additional weighting factors if desired.  Data may be input into the template in spreadsheet cells.  The template may-be created off line and uploaded to the system using a form and import script, or it may be created online using a Web interface.  A client may have multiple templates saved in repository 209 in client data 211.  When ordering a snapshot performance record for an entity the client need only identify the template to be used by the system.  There are many possibilities.  Application instance 401 may rely on an environmental data set including but not limited to user roles [as metadata; referring to the instant application [0029]], actual users, entity classes, entity regions, actual entities, and periods for data aggregation and calculation.  Information such as was just mentioned may be entered into an interface at the time of requesting a report, or it may already be loaded, as an additional template or on the original template. [0071] It is important to note herein that a snapshot record may be ordered based on template criteria for virtually any period of time.  A snapshot is generally a record of performance activity and ranking that can be automatically delivered on a repeating basis using the same template criteria.  A full report generation may include information that is basically fed into the system at the time of the request.  A snapshot may be based on a specific template and reports performance for some period or periods.  It is generally consistent with an entity, and may include data capture fields and fields of data that are calculated at the thine of generation of the snapshot.  A snapshot record may store information such as present performance and future performance commitments, performance rankings, and related documentation, in many forms.  A snapshot record may be created after the supporting template and environment data is available in the system database); and
creating a data visualization by applying the at least one template to the data.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Morgan’s teaching would have allowed Robertson to enable business professionals to quickly develop, apply and improve their own customized solutions for defining, capturing, and reporting performance data and to have solutions working on their behalf in a secure third party0brokered service environment (Morgan [0007]).
Although Robertson and Morgan combination substantially teaches the claimed invention, they do not explicitly indicate selecting, based on a use history of the user, at least one template from the visualization records that matches the data attributes and context.
Zagorie teaches the limitations by stating
selecting, based on a use history of the user, at least one template from the visualization records that matches the data attributes and context (Zagorie col. 7 lines 13-28 e.g. As discussed above, in some implementations, templates may be selected and/or sub-templates may be composed into a template based at least in part on customer information.  Additionally or alternatively, the content elements with which the template is populated may be based at least in part on customer information.  Examples of customer information include, without limitation, purchase history, device usage history, geographic location, preference information, etc. For example, a template may be composed using a template composed in vertical rows base on a user's preference information indicating a preference for content presented in rows, based on a setting stored on the user's device, or the like.  Also, for example, a template may be populated with a recommendation for a particular book based on a user's previous purchase of a book by the same author, based on a user's preference for a certain genre of book, or the like [as
selecting (e.g. selected), based on a use history of the user (e.g. history), at least one template (e.g. template) from the visualization records (e.g. templates; displayed) that matches the data attributes (e.g. attributes) and context (e.g. content element)
]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Zagorie’s teaching would have allowed Robertson and Morgan combination to enable business professionals to quickly develop, apply and improve their own customized solutions for defining, capturing, and reporting performance data and to have solutions working on their behalf in a secure third party0brokered service environment (Morgan [0007]).

9.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robertson in view of Morgan and Williamson, and further in view of Han et al (‘Han herein after) (US 20120117473 A1).

With respect to claim 18, 
Although Robertson, Morgan and Williamson combination substantially teaches the claimed invention, they do not explicitly indicate
wherein selecting the at least one template is further
based on a ranking of templates in the database, the ranking based on at least one of:
data fields of the data in the visualization request;
data types of the data in the visualization request;
titles associated with the data in the visualization request;
historical use of a template;
user preference;
a recency of use of a template; and
a degree of correspondence between the data and meta-data in the visualization request from the user and data and meta-data associated with the templates.
Han teaches the limitations by stating
wherein selecting the at least one template is further
based on a ranking of templates in the database, the ranking based on at least one of:
data fields of the data in the visualization request;
data types of the data in the visualization request;
titles associated with the data in the visualization request;
historical use of a template;
user preference (Han [0114] e.g. [0114] At 513, the existing photo story design templates are ranked based on the metadata and/or user input/preferences.  As mentioned above, each photo story design template is assigned a weight based on certain variables.  If those variables are detected in the group of photo story photos, then the weight is applied to the design template.  For example, if a particular set of photos fall within a specified date range, then the season score of 10 may be applied to all photo design templates associated with that season.  Similarly, if the photos are associated with a particular location, then the location score of 50 may be applied to all photo story design templates associated with that location.  When all applicable weights have been applied, the weights are added to arrive at a "score" for each prospective photo story design template.  Finally, at 514, the photo story design templates are provided to the end user based on the calculated rankings.  In one embodiment, the photo story design template having the highest ranking is selected and populated with photos by the photo story layout engine 403.  The user may then have the option to peruse the other photo story design templates.  Upon selection of each design template, the photo story layout engine 403 will automatically populate the deign template with photos (e.g., using the layout techniques described herein));
a recency of use of a template; and
a degree of correspondence between the data and meta-data in the visualization request from the user and data and meta-data associated with the templates.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Han’s teaching would have allowed Robertson, Morgan and Williamson combination to enable business professionals to quickly develop, apply and improve their own customized solutions for defining, capturing, and reporting performance data and to have solutions working on their behalf in a secure third party0brokered service environment (Morgan [0007]).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
9.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
10.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 28, 2022